[Cite as State v. Watson, 2021-Ohio-2773.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellant,              :
                                                             No. 110161
                 v.                                :

MAURICE WATSON,                                    :

                 Defendant-Appellant.              :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: August 12, 2021


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                               Case No. CR-18-643943-D


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Frank Romeo Zeleznikar, Assistant
                 Prosecuting Attorney, for appellee.

                 Friedman & Gilbert, Mary Catherine Corrigan; Allison F.
                 Hibbard, for appellant.



LISA B. FORBES, J.:

                   Maurice Watson (“Watson”) appeals the trial court’s journal entry

denying his petition for postconviction relief. After reviewing the law and the

pertinent fact of the case, we affirm the trial court’s decision.
I.   Facts and Procedural History

              Following a bench trial, Watson was convicted of two counts of

aggravated robbery, in violation of R.C. 2911.01(A)(1); two counts of aggravated

robbery, in violation of R.C. 2911.01(A)(3); three counts of felonious assault, in

violation of R.C. 2903.11(A)(2); one count of felonious assault, in violation of

R.C. 2903.11(A)(1); one count of discharge of a firearm on or near a prohibited

premises, in violation of R.C. 2923.162(A)(3); and one count of having weapons

while under disability, in violation of R.C. 2923.13(A)(2).

              The trial court sentenced him to 22 years in prison on May 30, 2019,

and subsequently resentenced him on June 17, 2019. Watson filed a delayed appeal

with this court on September 24, 2019.         His convictions and sentence were

ultimately affirmed.

              Watson filed a petition for postconviction relief in the trial court on

November 12, 2020. His petition alleged that his trial counsel failed to thoroughly

cross-examine detectives and that the state failed to preserve exculpatory evidence.

The trial court summarily denied Watson’s petition for postconviction relief on

November 16, 2020, without making any findings of fact or conclusions of law. It is

from this denial that Watson appeals.

II. Law and Analysis

              Watson raises one assignment of error for our review, arguing that

the trial court erred when it dismissed his petition for postconviction relief because
it failed to issue the statutorily required findings of fact and conclusions of law. We

disagree.

                “There is no duty to issue findings of fact and conclusions of law for

an untimely petition.”      State ex rel. Hilliard v. Russo, 8th Dist. Cuyahoga

No. 103466, 2016-Ohio-594, ¶ 7. Pursuant to R.C. 2953.21(A), “a court may not

entertain a petition [for postconviction relief] filed after the expiration of the period

prescribed in [R.C. 2953.21(A)] * * *.” The timeliness requirements imposed by the

statute are strictly enforced. State v. Howard, 2016-Ohio-504, 59 N.E.3d 685, ¶ 17

(10th Dist.).

                Petitions for postconviction relief “shall be filed no later than three

hundred sixty-five days after the date on which the trial transcript is filed in the court

of appeals in the direct appeal * * *. If no appeal is taken, * * * the petition shall be

filed no later than three hundred sixty-five days after the expiration of the time for

filing the appeal.” R.C. 2953.21(A)(2)(a).

                Under App.R. 4, appellants have 30 days from the final judgment to

file an appeal. Watson was sentenced on June 17, 2019, making July 17, 2019, his

deadline to file a direct appeal. Watson did not file a notice of appeal until

September 24, 2019, which was accompanied by a motion for delayed appeal under

App.R. 5.

                Watson argues that because the transcript of trial proceedings for his

delayed appeal was filed on November 12, 2019, he had 365 days from that date to

petition for postconviction relief. Further arguing that because 365 days from the
time he filed his transcript in the delayed appeal fell on November 11, 2020, which

was a court-observed holiday, Watson maintains his petition for postconviction

relief filed on November 12, 2020, was timely. In making this argument, Watson

ignores established Eighth District precedent.

               This court has consistently held that the filing of a delayed appeal

does not toll the time requirement to file a petition for postconviction relief. See,

e.g., Hilliard, 8th Dist. Cuyahoga No. 103466, 2016-Ohio-594, at ¶ 8; State v. Cobb,

8th Dist. Cuyahoga No. 80265, 2002-Ohio-2138, ¶ 26; State v. Fields, 136 Ohio

App.3d 393, 398, 736 N.E.2d 933 (8th Dist.1999).            “Were we to accept the

proposition that a delayed appeal could stall the time limits contained in the

statute, this would have the net effect of providing no time limit at all for filing

petitions.”   Fields at 398. “The language in the final sentence contained in

R.C. 2953.21(A)(2) has been interpreted to include those delayed appeals

permitted pursuant to App.R. 5(A).” Cobb at ¶ 24 (applying a prior version of the

statute that allowed for filing a petition for postconviction relief “no later than 180

days after the expiration of the time for filing an appeal” if no appeal was taken).

               In light of this precedent, we are constrained to conclude that,

because Watson did not timely file a direct appeal, his deadline to file a petition for

postconviction relief was 365 days from the expiration of the time for filing a timely

appeal. See R.C. 2953.21(A)(2)(a). As noted, Watson’s direct appeal under App.R. 4

would have been due on July 17, 2019. Watson, therefore, had until July 16, 2020,
to file his petition for postconviction relief. He did not file his petition until

November 12, 2020. Watson missed the deadline.

              Because Watson’s petition was not timely, the trial court was not

required to make findings of fact and conclusions of law before summarily denying

his petition. Watson’s sole assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue of out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, JUDGE

MARY EILEEN KILBANE, P.J., and
EMANUELLA D. GROVES, J., CONCUR